
	

113 SRES 34 ATS: Commemorating the 150th anniversary of Kansas State University.
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Roberts (for himself
			 and Mr. Moran) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 150th anniversary of
		  Kansas State University.
	
	
		Whereas Kansas State University was established by the
			 Territory of Kansas on February 9, 1858, as the Bluemont Central College
			 Association, in response to the desire to provide higher education
			 opportunities to farm families and working class individuals in Kansas;
		Whereas on February 3, 1863, Kansas became one of the
			 first States to accept the terms and conditions of the Act of July 2, 1862
			 (commonly known as the First Morrill Act) (7 U.S.C. 301 et
			 seq.), which created the land-grant system of colleges and universities;
		Whereas Kansas State Agricultural College, which is known
			 today as Kansas State University, received a land-grant charter on February 16,
			 1863, making it the first operational land-grant institution in the United
			 States;
		Whereas since the inception of Kansas State University,
			 the university has expanded the main campus in Manhattan to include campuses in
			 Olathe and Salina;
		Whereas students attending Kansas State University hale
			 from all 50 States and 90 countries;
		Whereas more than 200,000 alumni are proud to call Kansas
			 State University their alma mater;
		Whereas the commitment of Kansas State University to
			 education is unparalleled; and
		Whereas the history and stature of Kansas State University
			 are secured by the exceptional caliber of the educational professionals and
			 students: Now, therefore, be it
		
	
		That the Senate recognizes and
			 congratulates Kansas State University for 150 years of fulfilling the mission
			 of a land-grant university.
		
